DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 6-7, 12-13 and 15-28 are canceled; claims 1, 4-5, 8-11, 14 and 29-37 are pending. 

Remarks
A new amendment dated 03/12/2021 has been entered thereby withdrawing the previous Final action which is being replaced with new Final action hereinafter.       

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
Applicant argues, function of "indicator channel" of Yang is different from function of "numerology information change indication" of claim 1. Thus, one of ordinary skill in the art would not interpret "indicator channel" of Yang as "numerology information change indication" of claim 1.
	In response, as Yang discloses in Figure 5, and in para. [0069] In FIG. 5, an indicator channel may be transmitted (e.g., from a base station to one or more UEs) before each change in the base station's control channel numerology sequence.  Thus, a first indicator channel 525 is transmitted before the base symbol period 510, a second indicator channel 530 is transmitted before the first scaled symbol period 515, and a 
Applicant argues, Yang fails to disclose or teach "transmitting a numerology information change indication to a terminal; only after the numerology information change indication indicates that numerology information is changed, transmitting changed numerology information to the terminal via a pre-defined message or signal" as recited in claim 1.
In response, as Yang discloses in Figure 5, and in para. [0069] In FIG. 5, an indicator channel may be transmitted (e.g., from a base station to one or more UEs) before each change in the base station's control channel numerology sequence.  Thus, a first indicator channel 525 is transmitted before the base symbol period 510, a second indicator channel 530 is transmitted before the first scaled symbol period 515, and a third indicator channel 535 is transmitted before the first of the second scaled symbol periods 520. Hence each change in the base station’s control channel numerology sequence is only after first indicator channel 525, the second indicator channel 530 and the third indicator channel 535 as claimed in claim 1.
Applicant argues, Zhang also fails to disclose or teach "transmitting a numerology information change indication to a terminal; only after the numerology information change indication indicates that numerology information is changed, transmitting changed numerology information to the terminal via a pre-defined message or signal" as recited in claim 1.
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 8-11, 14 and 29-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2018/0054292 (Prov. Appl. No. 62/377,522 Aug. 19, 2016) in view of Zhang et al., US 2016/0352551.  
Claim 1, Yang discloses a data transmission method in a wireless communication network, applied to a node in the wireless communication network, comprising: 
transmitting a numerology information change indication to a terminal ([0032] the indicator channel may be transmitted (e.g., from a base station to one or more UEs) before each change in the base station's control channel numerology sequence, [0067] an indicator channel may be transmitted before the transmission of each symbol period of a control channel, to indicate the numerology of the next symbol period); 

transmitting changed numerology information to the terminal via a pre-defined message or signal ([fig 5] [0069] In FIG. 5, an indicator channel may be transmitted (e.g., from a base station to one or more UEs) before each change in the base station's control channel numerology sequence.  Thus, a first indicator channel 525 is transmitted before the base symbol period 510); 
wherein the changed numerology information comprises: 
subcarrier spacing (SCS) ([0078] UE wireless communication manager 920 may be used to receive an indication of a control channel subcarrier spacing to be used by a UE including the apparatus), and frequency domain information of SCS ([0030] Different control channel numerologies may be defined, for example, by different combinations of subcarrier spacing in the frequency domain); 
but is silent on,
cyclic prefix (CP) information, 
the CP information comprises normal CP or extended CP; 
the frequency domain information of SCS comprises at least one of: 

However, as Zhang discloses cyclic prefix (CP) information ([0035] OFDM numerology schemes permit one or more of: multiple subcarrier spacing options),
the CP information comprises normal CP or extended CP ([0109] Two CP length options are specified for at least some of the parameter sets, namely normal CP (NCP) (which can include both a Type 1 CP and a Type 2 CP) and an extended CP (ECP)); 
the frequency domain information of SCS comprises at least one of: 
a subband starting position ([fig 3] sub-frame for sub-band 1, [0033] TTI can also be referred to as a "transmission time unit (TTU)" or "sub-frame duration", which indicates the physical (PHY) layer symbol and frame time structure), a subband ending position ([fig 3] sub-frame for sub-band 1, [0033] TTI can also be referred to as a "transmission time unit (TTU)" or "sub-frame duration", which indicates the physical (PHY) layer symbol and frame time structure), a subband-direct current (DC) carrier position, a subband-center carrier position, a subband bandwidth ([0035] multiple carrier bandwidth options), or frequency hopping information.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang invention with Zhang invention to include the claimed limitation(s) so as to allow the network to provide compatibility in order to accommodate for different requests that may be placed on the network.
Claim 4, Yang as modified discloses the data transmission method according to claim 1, wherein when the transmitting changed numerology information to a terminal, comprises: 
indicating the terminal to obtain the changed numerology information via downlink control information (Yang [0032] the indicator channel may be transmitted (e.g., from a base station to one or more UEs) before each change in the base station's control channel numerology sequence, [0069] a first indicator channel 525 is transmitted before the base symbol period 510.  A UE may assume that the base station's control channel numerology sequence remains constant until the UE receives a next-transmitted indicator channel); or, 
indicating all the terminals in the wireless communication network to obtain the changed numerology information via a broadcast message or a synchronization signal; or, 2Attorney Docket No.: 81244-000005 indicating the terminal to obtain the changed numerology information via a radio resource control (RRC) message.  
Claim 5, Yang as modified discloses the data transmission method according to claim 1, wherein before the transmitting changed numerology information to a terminal, the method further comprises: 
establishing and storing a corresponding relationship between multiple pieces of numerology information and index of the multiple pieces of numerology information (Zhang [0123] both UE and base station may have stored a pool of numerology configurations, like a configuration table as Table 1, in advance), and 
sending the corresponding relationship to the terminal; wherein the transmitting changed numerology information to a terminal (Zhang [0124] requesting action (805) 
sending, via downlink control information, an index of numerology information corresponding to the changed numerology information to the terminal (Yang [0032] the indicator channel may be transmitted (e.g., from a base station to one or more UEs) before each change in the base station's control channel numerology sequence, [0069] a first indicator channel 525 is transmitted before the base symbol period 510.  A UE may assume that the base station's control channel numerology sequence remains constant until the UE receives a next-transmitted indicator channel); or, 
sending, via a broadcast message or a synchronization signal, the index of numerology information corresponding to the changed numerology information to all the terminals in the wireless communication network; or, 
sending, via an RRC message, the index of numerology information corresponding to the changed numerology information to the terminal.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang invention with Zhang invention to include the claimed limitation(s) so as to allow the network to enable different UE to be addressed via different symbols having different numerologies. 
Claim 8, Yang as modified discloses the data transmission method according to claim 1, wherein sending the changed numerology information via the pre-defined message or signal to the terminal comprises: 

sending the changed numerology information to all the terminals in the wireless communication network via a broadcast message (Yang [0057] the control channel may be broadcast to multiple UEs within a cell and may contain different information for each UE within the cell) or a synchronization signal; or, 
sending the changed numerology information to the terminal via an RRC message (Yang [0061] base station may configure a UE to use a selected control channel numerology via RRC signaling).  
Claim 9, see claim 1 for the rejection, Yang discloses a data transmission method in a wireless communication network, applied to a terminal in the wireless communication network, comprising: 
receiving, from a node in the wireless communication network, a numerology information change indication; 
only after determining that numerology information is changed according to the numerology information change indication, detecting changed numerology information from a received pre-defined message or signal to obtain the changed numerology information; and, 
transmitting data in resources corresponding to the changed numerology information; 

the CP information comprises normal CP or extended CP; 
the frequency domain information of SCS comprises at least one of: a subband starting position, a subband ending position, a subband-direct current (DC) carrier position, a subband-center carrier position, a subband bandwidth, or frequency hopping information.  
Claim 10, Yang as modified discloses the data transmission method according to claim 9, wherein obtaining the changed numerology information comprises: 
receiving, from a node in the wireless communication network, downlink control information indicating the terminal that the numerology information is changed (Yang [fig 5] [0032] the indicator channel may be transmitted (e.g., from a base station to one or more UEs) before each change in the base station's control channel numerology sequence, [0069] a first indicator channel 525 is transmitted before the base symbol period 510.  A UE may assume that the base station's control channel numerology sequence remains constant until the UE receives a next-transmitted indicator channel), detecting multiple pieces of numerology information one by one ([fig 5]), detecting the changed numerology information from the multiple pieces of numerology information ([fig 5]); or, 
receiving, from the node in the wireless communication network, a broadcast signal (Yang [0057] the control channel may be broadcast to multiple UEs within a cell and may contain different information for each UE within the cell) or synchronization signal indicating the terminal that the numerology information is changed, detecting 
receiving, from the node in the wireless communication network, a radio resource control (RRC) message indicating the terminal that the numerology information is changed (Yang [0061] base station may configure a UE to use a selected control channel numerology via RRC signaling), detecting multiple pieces of numerology information one by one, and detecting the changed numerology information from the multiple pieces of numerology information ([fig 5]).  
Claim 11, Yang as modified discloses the data transmission method according to claim 9, wherein before obtaining the changed numerology information, the method further comprises: 
receiving, from the node in the wireless communication network, a corresponding relationship between multiple pieces of numerology information and index of the multiple pieces of numerology information (Yang [fig 5] [0032] the indicator channel may be transmitted (e.g., from a base station to one or more UEs) before each change in the base station's control channel numerology sequence, [0069] a first indicator channel 525 is transmitted before the base symbol period 510.  A UE may assume that the base station's control channel numerology sequence remains constant until the UE receives a next-transmitted indicator channel); 
wherein obtaining the changed numerology information comprises: 
receiving, from the node in the wireless communication network via downlink control information (Yang [fig 5] [0032] the indicator channel may be transmitted (e.g., 
receiving, from the node in the wireless communication network via a broadcast message or a synchronization signal, the index of numerology information corresponding to the changed numerology information, and detecting the changed numerology information, according to the index of the numerology information; or, 
receiving, from the node in the wireless communication network via an RRC message, the index of numerology information corresponding to the changed numerology information, and detecting the changed numerology information, according to the index of the numerology information.  
Claim 14, see claim 8 for the rejection, Yang as modified discloses the data transmission method according to claim 9, wherein obtaining the changed numerology information comprises: 

receiving the changed numerology information from the node in the wireless communication network via a broadcast message or a synchronization signal; or, 
receiving the changed numerology information from the node in the wireless communication network via an RRC message.  
Claim 29, see claim 1 for the rejection, Yang discloses ([fig 12]) a data transmission device in a wireless communication network, applied to a node in the wireless communication network, comprising: 
a memory, a processor ([fig 12]), and a computer program stored by the memory, when being executed by the processor, the computer program causes the processor to
transmit a numerology information change indication to a terminal; 
only after the numerology information change indication indicates that the numerology information is changed, transmit the changed numerology information to the terminal via a pre-defined message or signal; 
wherein the changed numerology information comprises: subcarrier spacing (SCS), cyclic prefix (CP) information, and frequency domain information of SCS; 
the CP information comprises normal CP or extended CP; 
the frequency domain information of SCS comprises at least one of: a subband starting position, a subband ending position, a subband-direct current (DC) carrier position, a subband-center carrier position, a subband bandwidth, or frequency hopping information.  
Claim 30, Yang as modified discloses ([fig 11]) a data transmission device in a wireless communication network, applied to a terminal in the wireless communication network, comprising: 
a memory, a processor, and a computer program stored by the memory, when being executed by the 6Attorney Docket No.: 81244-000005 processor, the computer program causes the processor to perform steps of the data transmission method in the wireless communication network claimed in claim 9.  
Claim 31, see claim 4 for the rejection, Yang as modified discloses data transmission device according to claim 29, wherein the processor is configured to: 
indicate the terminal to obtain the changed numerology information via downlink control information; or, 
indicate all the terminals in the wireless communication network to obtain the changed numerology information via a broadcast message or a synchronization signal; or, 
indicate the terminal to obtain the changed numerology information via a radio resource control (RRC) message.  
Claim 32, see claim 5 for the rejection, Yang as modified discloses the data transmission device according to claim 29, wherein the processor is configured to: 
establish and store a corresponding relationship between multiple pieces of numerology information and index of the multiple pieces of numerology information, and send the corresponding relationship to the terminal; and, 
send an index of numerology information corresponding to the changed numerology information to the terminal via downlink control information, or, 

 send the index of numerology information corresponding to the changed numerology information to the terminal via an RRC message; or, 
send the changed numerology information to the terminal via downlink control information, or, 
send the changed numerology information to all the terminals in the wireless communication network via a broadcast message or a synchronization signal, or, 
send the changed numerology information to the terminal via an RRC message.  
Claim 33, see claim 10 for the rejection, Yang as modified discloses the data transmission device according to claim 30, wherein the processor is configured to: 7Attorney Docket No.: 81244-000005 
receive downlink control information from a node in the wireless communication network, which indicates the terminal that the numerology information is changed, detect multiple pieces of numerology information one by one, and detect the changed numerology information from the multiple pieces of numerology information; or, 
receive a broadcast message or a synchronization signal from the node in the wireless communication network, which indicates the terminal that the numerology information is changed, detect multiple pieces of numerology information one by one, and detect changed subcarrier numerology information from the multiple pieces of numerology information; or, 
receive an RRC message from the node in the wireless communication network, which indicates the terminal that the numerology information is changed, detect multiple 
Claim 34, see claim 11 for the rejection, Yang as modified discloses the data transmission device according to claim 30, wherein the processor is configured to: 
receive a corresponding relationship from a node in the wireless communication network, which is between multiple pieces of numerology information and index of the multiple pieces of numerology information; 
receive, from the node in the wireless communication network via downlink control information, an index of numerology information corresponding to the changed numerology information, and detect the changed numerology information according to the index of the numerology information; or, 
receive, from the node in the wireless communication network via a broadcast message or a synchronization signal, the index of numerology information corresponding to the changed numerology information, and detect the changed numerology information, according to the index of the numerology information; or, 
receive, from a node in the wireless communication network via an RRC message, the index of numerology information corresponding to the changed numerology information, and detect the changed numerology information, according to the index of the numerology information; or, 
receive, from the node in the wireless communication network via downlink control information, the changed numerology information; or, 
receive, from the node in the wireless communication network via a broadcast message or a synchronization signal, the changed 8Attorney Docket No.: 81244-000005 numerology information; or, 
.
Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2018/0054292 (Prov. Appl. No. 62/377,522 Aug. 19, 2016) Zhang et al., US 2016/0352551 in view of Rico Alvarino et al., US 2017/0288888 (Prov. Application Mar. 30, 2016) (Alvarino). 
Claim 35, the data transmission method according to claim 1, 
but Yang and Zhang invention does not explicitly disclose,  
wherein the numerology information change indication is indicated by 1 bit.  
However, Yang also teaches ([0065] the indicator channel may be defined in a symbol period (e.g., an orthogonal frequency division multiplexing (OFDM) symbol period) having a relatively short duration and/or may carry relatively few bits of information), hence it would have been obvious to a skilled artisan in the art to recognize and to adapt the teaching to arrive at the claimed invention.
Further, as Alvarino discloses wherein the numerology information change indication is indicated by 1 bit ([0078] base station 606 may use a certain number of bits (e.g., 1 bit) to indicate the cyclic prefix length, symbol length, and/or numerology associated with each of the subframes in the first signaling, the second signaling, and the third signaling).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang and Zhang invention with Alvarino invention to include the claimed limitation(s) so as the network to 
Claim 36, see claim 35 for the rejection, the data transmission method according to claim 9, wherein the numerology information change indication is indicated by 1 bit.  
Claim 37, see claim 35 for the rejection, the data transmission device according to claim 29, wherein the numerology information change indication is indicated by 1 bit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.